DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Leach on 04/09/2021.
	
Claim 1 has been amended as follows:
On the last line, the words --; and further comprising a second spring extending from the body-- have been added after the word “opening”

Claim 6 has been cancelled

Claim 7 has been amended as follows:
On line 1, the words “claim 6” have been deleted and replaced with the words --claim 1--

Claim 8 has been amended as follows:
On line 1, the words “claim 6” have been deleted and replaced with the words --claim 1--
Claim 10 has been amended as follows:
On line 1, the words “claim 6” have been deleted and replaced with the words --claim 1--

Claim 14 has been amended as follows:
On line 4, the word --first-- has been added between the words “the” and “spring”
On the last line, the words --; and further comprising a second spring extending from the body-- have been added after the word “opening”

Claim 15 has been cancelled

Claim 16 has been amended as follows:
On line 1, the words “claim 15” have been deleted and replaced with the words --claim 14--

Claim 18 has been amended as follows:
On line 1, the words “claim 15” have been deleted and replaced with the words --claim 14--
  
Allowable Subject Matter
Claims 1-5, 7-14 and 16-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774